Citation Nr: 0632857	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-24 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1991 to December 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (Atlanta RO), which denied the veteran's 
claim seeking entitlement to service connection for a right 
knee disorder and a low back disorder.

The issue of a low back disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

The veteran does not have a right knee disorder related to 
service.


CONCLUSION OF LAW

Claimed right knee disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a letter satisfied notice requirements 
for elements (1), (2) and (3) above, but it is unclear from 
the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim prior the initial RO decision.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The letter informed the 
veteran what additional information or evidence was needed to 
support his claims, and asked him to notify the RO if there 
was any other evidence or information that he thought would 
support his claims so that the RO could attempt to obtain it 
for him.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection 
was granted on appeal.  However, in light of the Board's 
determination that the criteria for service connection for a 
back disorder have not been met, no effective date or 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess/Hartman.  The appellant has not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veterans January 2006 
Travel Board hearing testimony and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends that he has a right knee disorder which 
began in service, and therefore should be service-connected.

The Board has carefully reviewed the medical evidence in the 
claims file, and it shows no evidence of any current right 
knee disorder.  The veteran's service medical records show 
treatment for right knee pain while in active service in 
November 1998.  However, contemporaneous x-ray reports 
reflect normal studies of the veteran's right knee with no 
evidence of fracture or dislocation, well maintained joint 
spaces and no soft tissue abnormalities.  His separation 
examination and report of medical history show no right knee 
disorder upon leaving service.  A March 2002 VA examination 
reflects a normal right knee x-ray.  The examiner stated that 
no diagnosis of the right knee could be rendered since there 
was no pathology to render a diagnosis.  The veteran claims 
to have pain in his right knee.  Pain alone, without a 
diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

In terms of the veteran's own statements and the lay 
statement submitted to the record by his friend, they, as a 
laypeople, with no apparent medical expertise or training, 
are not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the service-connection claim for a right knee 
disorder is denied as the evidence fails to establish that 
the veteran currently has any diagnosed right knee condition.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disorder is denied.


REMAND

The duty to assist includes obtaining additional medical 
records, VA treatment records and providing a VA medical 
examination and/or a medical opinion when necessary to make 
an adequate determination.  In the veteran's Travel Board 
hearing, he indicated he had seen a chiropractor, but no 
records are in the file.  On remand, VA should attempt to 
obtain these treatment records.  

After receipt of the medical records, the veteran should be 
scheduled for a examination to obtain an opinion as to 
whether the veteran has a back disorder, and, if so, its 
etiology, including whether it was incurred in, or was 
aggravated by, active duty, or , if arthritis is found, 
whether it was manifested within one year after discharge 
from active duty. 

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that explains the information or 
evidence needed to establish an initial 
disability rating and an effective date, 
if service connection is granted for a 
back disorder, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2. VA should ask the veteran to identify 
all health care providers that have 
treated him for a back disorder since his 
discharge from service in December 1998 
through the present.  VA should attempt 
to obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, VA should 
obtain missing medical records from the 
veteran's chiropractor.  If the records 
are unavailable, please have the 
provider(s) so indicate.

3. After completion of 1 and 2 above, VA 
should schedule the veteran for an 
orthopedic examination in order to 
determine if he has a back disorder, with 
an opinion as to its etiology if a back 
disorder is found.  The examiner should 
be requested to review the pertinent 
evidence in the  claims file and must 
indicate in the examination report that 
such review was performed.  After 
reviewing the claims file, the examiner 
should provide an opinion as to whether 
the veteran has a back disorder.  If a 
back disorder is found, the examiner 
should provide detailed clinical 
findings, including whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's back 
disorder began in, was incurred in or was 
aggravated by his active military service 
or, if arthritis is found, was manifested 
within one year of discharge from active 
military service.  A complete rationale 
should be provided for any opinion given.  
If any requested medical opinion cannot 
be given, the examiner should state the 
reason why.

4. After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


